 


114 HR 760 IH: The Bureau of Corrections Renaming Act of 2015
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 760 
IN THE HOUSE OF REPRESENTATIVES 
 
February 5, 2015 
Mr. Chaffetz (for himself and Mr. Jeffries) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To rename the Bureau of Prisons as the Bureau of Corrections. 
 
 
1.Short titleThis Act may be cited as the The Bureau of Corrections Renaming Act of 2015. 2.Renaming of Bureau of Prisons (a)In generalThe Bureau of Prisons in the Department of Justice is renamed the Bureau of Corrections. 
(b)Conforming amendments to certain provisions of law containing the term Bureau of PrisonsEach of the following provisions of law is amended by striking Bureau of Prisons each place it appears and inserting Bureau of Corrections: (1)Section 6103 of the Internal Revenue Code of 1986. 
(2)Section 6116 of the Internal Revenue Code of 1986. (3)Section 456 of the Military Selective Service Act. 
(4)Rule 32 of the Federal Rules of Criminal Procedure. (5)Section 8331 of title 5, United States Code. 
(6)Section 8401 of title 5, United States Code. (7)Section 1793 of title 18, United States Code. 
(8)Section 3050 of title 18, United States Code. (9)Section 3552 of title 18, United States Code. 
(10)Section 3553 of title 18, United States Code. (11)Section 3582 of title 18, United States Code. 
(12)Section 3597 of title 18, United States Code. (13)Section 3563 of title 18, United States Code. 
(14)Section 3600 of title 18, United States Code. (15)Section 3621 of title 18, United States Code. 
(16)Section 3622 of title 18, United States Code. (17)Section 3623 of title 18, United States Code. 
(18)Section 3624 of title 18, United States Code. (19)Section 3672 of title 18, United States Code. 
(20)Section 4001 of title 18, United States Code. (21)Section 4012 of title 18, United States Code. 
(22)Section 4014 of title 18, United States Code. (23)Chapter 303 of title 18, United States Code. 
(24)Section 4082 of title 18, United States Code. (25)Section 4248 of title 18, United States Code. 
(26)Section 4321 of title 18, United States Code. (27)Section 4351 of title 18, United States Code. 
(28)Section 5003 of title 18, United States Code. (29)Section 994 of title 28, United States Code. 
(30)Section 2022 of title 38, United States Code. (31)Section 2023 of title 38, United States Code. 
(32)Section 202 of Public Law 90–284. (33)Section 31921 of Public Law 103–322. 
(34)Section 3 of Public Law 106–546. (35)Section 4 of Public Law 106–546. 
(36)Section 4 of Public Law 106–560. (37)Section 7 of Public Law 108–79. 
(38)Section 8 of Public Law 108–79. (39)Section 3 of Public Law 110–199. 
(40)Section 213 of Public Law 110–199. (41)Section 214 of Public Law 110–199. 
(42)Section 231 of Public Law 110–199. (c)Treatment of other references to Bureau of PrisonsEach reference to the Bureau of Prisons in the laws and regulations of the United States, other than those amended in subsection (b), shall be deemed a reference to the Bureau of Corrections. 
 
